Case 1:19-cv-00689-NRB Document 35-11 Filed 04/22/19 Page 1 of 14

EXHIBIT K

4/20/2019 ease 1:19-cv-00689-NRB Ddea>h§e?eiea*-Sl°trevaieded&PEZ/le Page 2 of 14

TREND|NG Buying Guides Apple AirPods Best Laptops Best Phones Best TVs BRANDS Samsi

Laptops & portable PCS

Vuzix Biade hands on review

The Goog|e Glass dream made real again, but v\/ith Ale><a
' ` Not yet rated Byjoe Osborne
january 12, 2018

V\/hai. is a hands on reviewi-

 

EARLY VERD|CT

The Vuzi)< B|ade sunglasses are excruciating|y close to achieving What Goog|e set out to master years ago, and What Vuzi)< has been
ciaWing at for even |onger: truly augmented reality that not only keeps you connected but tells you more about the World around you.

|t's'time to get psyched about AR again.

0 FOR

l_ightweight and snappy
Fun and practical functions
Prescription lens options
Absoiutely feature-packed

Q AGAiNsT

Cou|d be cornfier
Fashion factor isn't there yet
Disp|ay portion should be off-center

Like|y to be pricey

https://www.techradar.com/reviews/vuzix-blade 1/13

4/20/2019 Case 1:19-cv-00689-NRB Ddeti>nElefttt@'Bl§PTe‘Felledle€l‘BFH/lQ Page 3 of 14

At CES 2018, We've learned that vve're closer than ever to the type of augmented reality (AR) that We've long dreamed of since the dawn
of sci-fi and, more recently, Google Glass. lt's all thanks to the \/uzi>< B|acle AR sunglasses, Which debuted at the show in Las Vegas.

Vuzi>< Blade is a culmination of Vuzi)<'s 20 years of Work in the AR field for professionals married With Arnazon's first baby, Alexa. The
two come together to deliver an AR platform - and product - that's both fun and useful as well as avvfully close to the ultimate AR
drearn: Terminator Vision (i.e. data about v\/hat's right in front of our faces presented directly to our eyeballs).

Price and availability

Vuzi)< hasn't revealed the final consumer-ready price and release date for the Blade, but We do know that a developer kit (What We
tested on the show floor) costs a huge $1,997 (about £1,479, AU$2,539), including a deposit of $495. Developer kits ship early 2018.

Vuzi)< has said that it Wants to target a $1,000 (about £739, AU$1,499) price point and get the final version Of the product out before

early next yea r.

 

REcoivii\/iENDED vioEos FoRYou... techradal:

Unfortunate|y, that price is going to keep this technology out of the hands of a lot of people Then again, most emergent technologies
start out this vvay.lust look at hovv quickly virtual reality headsets started out exorbitantly and plummeted down to us common folk.

https://www.techradar.com/reviews/vuzix-blade 2/13

4/20/2019 CaSe lilQ-CV-OOGSQ-NRB D(VEWWhSVSlSZP&F@\Pl'l/GCPUBPQQMQ Page 4 Of 14

 

Design and feel

Vuzi>< has clearly designed the Blade to be as accessible and comfortable as possible, but it still has a ways to go before this editor
would readily wear the Blade regularly. And, no, it has nothing to do with the fact that | already wear glasses

|n fact, Vuzi>< will offer prescription options when the product is available for all to buy ~ a massive plus.

What we found a bit uncomfortable were the nose pads in use on the developer kit: they were a bit too sharp for our liking, though we
generally prefer glasses (and sunglasses) thatjust have the bridge rest on our nose.

At any rate, the Vuzi>< Blade currently come in an all-black, plastic frame that doesn't feel much heavier than a normal pair of glasses.
That said, the design is a bit too, shall we say, professional? As sunglasses are almost as much about fashion as they are function, it's

going to be tough for most people tojive with this look.

But, again, this is the developer kit version. Lots can change between now and a final release, and what's important right now is that
Vuzi>< has the lightweight feel down pat.

https://www.techradar.com/reviews/vuzix-blade 3/13

4/20/2019 CaSe 1219-CV-00689-NRB DU€W@W@®SPPLF€\PHGU@®‘BPEQHQ Page 5 Of 14

 

Performance

l\low, for the good stuff: we're excited to report that the Vuzi>< Blade performs admirably even in its early state that only the press and
developers will get their hands on.

Running on Android 5.0 (Lo|lipop) with Amazon's Alexa digital assistant embedded, the Vuzi>< Blade is powered by an undisclosed,
quad-core ARl\/| processor. The glasses feature waveguide-based, see-through optics driven by a Cobra ll DLP-based display that's
projected onto the glass.

Supporting a|| that is an S-megapi)<el camera for image capture and sharing directly through the Blade interface.

As for inputs, the right side of the glasses is a capacitive touch surface, operating much in the same way Google Glass does: swipe
backward and forward to navigate and tap to select items.

The glasses also house motion sensors to maintain the image properly and haptic motors for vibrating alerts. Finally, noise-cancelling
microphones allow for voice control as we|l.

Of course, the Vuzix Blade gets its information from a Bluetooth connection to your phone, mediated by a free remote-control app,
and has a VVi-Fi radio as well as a microUSB port for charging and a microSD card slot for storage.

All of these come together to display a card-based interface in the center of your visual range that displays information and graphics
that arejust translucent enough so as not to overtake your vision. When connected to your phone, the interface can display emails,
text messages, social media and even turn-by-turn directions right into your field ofview.

Swiping through the various options and notifications is super slick and intuitive, but we wish the visuals didn’t appear dead center in
our field of view, or at least could be moved within the interface settings. l_uckily, there's plenty of time to improve this piece of the

offering

That said, the most powerful part of Vuzi>< Blade is Amazon's Alexa digital assistant Accessible via voice when a phone is connected (or
when Blade is on a Wi-Fi network), the visual Alexa interface first seen in Amazon Echo Show is presented here whole cloth.

Ask Alexa when your next appointment is, and an Alexa Display Card will appear along with her voice transmitted through either
headphones or a speaker connected to the Blade via Bluetooth. Running on Android, directions come in via Google l\/laps, while
everything else comes in via your phone's default apps for calendar, message and emai| notifications.

https://www.techradar.com/reviews/vuzix-blade 4/13

4/2°/2019 Case 1:19-cv-00689-NRB Do’GEaneFHlBM°E refilitalde€lll*FZ'Z/l$? Page 6 of 14

The voice response is as snappy as we’ve seen on other Alexa-integrated products, and brings a lot of important functionality to such a
device.

Now, what Vuzi>< needs to do is bridge the gap between the camera and the Alexa platform to fully achieve the dream that Google
Glass started. Then again, that's Amazon's problem as much as it is Vuzix's - perhaps even more so.

Of course, the Vuzi>< Blade contains rechargeab|e, lithium-polymer batteries, but the company isn't yet prepared to drop a figure when
it comes to lasting power. `

i.><

Simplicity of a spreadsheet, flexibility of a database. Calendar, forms, 8

Airtable

visiTslTE Finally, a product management tool that teams actually want to use!

~ -t',-\».:¢- ‘¢‘~F~h’\f“.' 'y»"‘ * w

 

o

'*¢

 

':’
,.-
la
"r
y
,
'l

Early verdict

The Vuzi>< Blade sunglasses are excruciating|y close to achieving what Google set out to master years ago, and what Vuzi>< has been
clawing at for even longer: truly augmented reality that not only keeps you connected but tells you more about the world around you.
Al| that's left is for Vuzi>< and Amazon to expand Alexa's computer vision capabilities already at work in the /\mazon Echo l_ook.

For now, the Vuzi>< Blade is all but 1:1 to Goog|e Glass, if not better. Yes, the device itself could a bit more comfortable and more
fashionab|e, and hopefully it will be possible to reposition the display portion of the Blade. Those are all fixable problems

What's important is to recognizejust how very painfully close we are to fully functional AR that not only keeps us plugged in more
easily but gives us information about what's right in front of our faces. That’s now thanks in a huge part to Vuzix Blade.

https://www.techradar.com/revieWs/vuzix-b|ade 5/13

4/20/2019 CaSe 1219-CV-00689-NRB DOG'EH<T$@F*H ®51§_1_03 rqulee©WZf/l$) Page 7 Of 14

WHAT |S A HANDS ON REV|EW?

Hands on reviews' are a journalist‘s first impressions of a piece of kit based on spending some time with it. lt may bejust a few
moments, or a few hours. The important thing is we have been able to play with it ourselves and can give you some sense of
what it‘s like to use, even if it‘s only an embryonic view. For more information, see TechRadar's Reviews Guarantee.

   

Get the Apple Watch on sale for only $199 at Wa|mart > Apple reportedly planning big upgrades to the cameras on the
iPhone 11 >

Get the App|e Watch on sale for only $199 at Wa|mart
For a limited timel Wa|mart has the App|e Watch Series 3 on sale for $199.
TechRadar

Before you renew Amazon Prime, read this

Wikibuy | Sponsored

You're Probably Overpaying at Amazon - This Genius Trick Will Fix That

Honey | Sponsored

9 Reasons This Electric Toothbrush is Worth A|| The Hype

quip | Sponsored

Vision The King

Abhishek Sharma | Sponsorecl

Switch and save an average of $699. Savings make me smi|e.

Progressive | Sponsored

Don't Do lt Yourse|f - Hire a Handyman from Mineo|a for Your Home Projects

HomeAdvisor | Sponsored

ROKiT |O Pro 3D review

TechRadar

https://www.techradar.com/reviews/vuzix-b|ade 6/13

4/20/-’-019 CaSe 1219-CV-00689-NRB DO'@@F§@PW@®SPEF€WG[€®WQHQ Page 8 Of 14

New|y leaked Pixe| 3a renders apparently confirm a May launch date
TechRadar

New Golf Driver ls Changing The Game For Everyone
GX7 Golf[Sponsored

You Will Not Believe Macy's Deals for Saturday

Macy's | Sponsoied

iPad Pro 12.9 (2018) review

Perhaps the iPad Pro 12.9’s biggest weakness is its battery life - that should come as no surprise to iPhone fans, as Apple's phone batteries
have always been on the small sidel but it‘s rather annoying in a device that's intended to be used as a productivity too|. |t`s a 9720mAh
TechRadar

10 Best Used Trucks Under $10,000

Kelley B|Lle Book 1 Sponsored

Trending Petite Styles for Spring Are Here! No Tai|or Needed

White House B|ack lV|arket | Sponsored

Only a week left to get a free Google Home with BT fibre broadband deals

TechRadar

Amazon closing Chinese marketplace
TechRadar

Use This Writing Tool for One Day_You'|l Rave About lt Too

Grammar|y | Sponsored

S|ick hearing aids for people who don’t want hearing aids

Eargo | Sponsored

Best smartwatch 2019: the top wearables you can buy today

Byjames Peckham Apri| 18, 2019

https://Www.techradar.com/reviews/vuzix-blade 7/13

4/20/2019 CaSe 1219-CV-00689-NRB DO@E]UBG¢HF@®S]_U!If€\F§lGG`€@MQF/lQ Page 9 Of 14

 

Android Pie update, features, release date and phones list

By l\/|att Swider April 17, 2019

 

Android Q release date, features and rumors

By David l_uinb, lvlatt Swidei April 17, 2019

 

Samsung Galaxy Watch Active review
Bylai‘i1<»:s Pecl<harn April 17, 2019

 

P|ayStation VR 2: all the latest PSVR 2 rumors

By l\/iichae| i-licl<s, \/ic l-lood April 17, 2019

 

Fitbit sale at Amazon: save on the Fitbit Alta and Charge 2 activity tracker

By l\/lacl<enzie Frazier April 16, 2019

 

The best Samsung Galaxy Watch Active prices and deals in April 2019
By l\/lackenzie Fraziier April 16, 2019

https://www.techradar.com/reviews/vuzix-blade 8/13

4/20/2019 Case 1:19-cv-00689-NRB Do\eeni?e@nt ®Gdi<_t" feFftletiT<§ElilZWlQ Page 10 of 14

 

PSS will support your existing PlayStation VR

Bylarnes Pecl<l'ian'i April 16, 2019

 

The best Apple Watch apps we've used in 2019

By Carrie l\/larsliall April 16, 2019

 

How to change the time on your Fitbit

Byjarnes Peckharn April 15, 2019

 

Oculus Touch controllers have hidden messages, including Big Brother reference

Ey Darren Allan April 15, 2019

 

Fitbit Versa vs Fitbit Versa Lite: do you lose much by getting the cheaper edition?

Bylames Rogerson April13,2019

https://www.techradar.com/reviews/vuzix-blade 9/13

4/20/2019 Case 1:19-cv-00689-NRB Dolotzi>rfeqqlt B%di§n reliHedT®dR§®/l£? Page 11 of 14

 

Xiaomi Mi Band 4 release date, price, news and leaks

Byjames Peckham April 12, 2019

 

https://www.techradar.com/reviews/vuzix-blade

Advertisement

TECH DEALS, PR|ZES AND
LATEST NEWS

Get the best tech deals, reviews,
product advice, competitions,
unmissable tech news and morel

Your ernai| address

 

 

 

 

i\lo ;-pa:n, vii pi n:nis»: \'ou can 141 11»,1

'.v~_~ l| net/vi iv roe yooi titt.r=l:,~//ilriz;i l

 
 

I.\rw'umt~ tmci

ll|lll)f~lO‘l

Advertisement

10/13

4/20/2019 Case 1:19-cv-00689-NRB Dootzm@atiie£®di§n rdii$edjT®Ai@®le Page 12 of 14

l\/lOST POFULAR

 

1

2 Samsung Galaxy Watch Active review

3 PSS: All the games, specs, news, and rumors for Sony's Playstation 5

https://www.teohradar.com/reviews/vuzix-blade 11/13

4/20/2019 Case 1:19-CV-00689-NRB Dol’f*i}l’hli'éil‘ilt°' B®di$t“ rqueletFZlVZ‘E/l£? Page 13 Of 14
4 Best mobile phone deals in April 2019

5 New iFhone 11 release date, price, news and leaks

Advertisement

ABOUT OUR DEALS

We sort through thousands of deals to offer the best prices from the most trustworthy retailers. You can support us by clicking these
independently selected links, as we may earn a commission on any purchase you make, at no extra cost to you.

Contact us if you have any questions or have found a better price

Do you find our price comparison useful?

 

 

 

Yes til No ft;j,

 

 

 

https://www.techradar.com/reviews/vuzix-b|ade 12/13

4/20/2019 Case 1:19-cv-00689-NRB Doi°fi*_H"n@riteB€Wft" rqyltele€P£llWWW Page 14 of 14

https://www.techradar.com/reviews/vuzix-blade 13/13

